ACCEPTED
                                                                                                   06-14-00101-CV
                                                                                        SIXTH COURT OF APPEALS
                                                                                              TEXARKANA, TEXAS
                                                                                              7/28/2015 4:38:05 PM
                                                                                                  DEBBIE AUTREY
                                                                                                            CLERK



                                CASE NO. 06-14-00101-CV
                                                                                FILED IN
                                                                         6th COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                     IN THE                              7/28/2015 4:38:05 PM
                             SIXTH COURT OF APPEALS                          DEBBIE AUTREY
                                TEXARKANA, TEXAS                                 Clerk




  IN THE MATTER OF THE MARRIAGE OF EMMA RUTH VINSON AND BEN
                       ANDREW VINSON, SR.



              MOTION TO ALLOW SUPPLEMENTATION OF BRIEF
                UPON COMPLETION OF APPELLATE RECORD



                                     JOE SHUMATE
                                  State Bar No. 18327500
                                   107 North Main Street
                                       P. O. Box 1915
                              Henderson, Texas 75653-1915
                                       (903) 657-1416
                                      (903) 655-8211
                        Attorney for Appellant, Ben Andrew Vinson


        SECOND MOTION TO ALLOW SUPPLEMENTATION OF BRIEF
             UPON COMPLETION OF APPELLATE RECORD

TO THE HONORABLE COURT:

       COMES NOW Ben Andrew Vinson, Appellant in the above-styled and numbered cause, by

and through his attorney of record, and files this his Second Motion to Allow Supplementation of

Brief Upon Completion of Appellate Record, and in support of same would respectfully show unto

the Court as follows:
       1.       The time for filing the Brief on Appeal in this case is the 6th day of May, 2015.

Appellant filed his brief on May 6, 2015 along with his first Motion to Allow Supplemental Briefing.

       2.      Appellant’s first Motion to Allow Supplemental Briefing was rejected as premature

owing the fact that the appellate record remained incomplete.

       3.       The appellate record was incomplete in two respects: a) pleadings upon which the

judgment of the trial court was rendered were not included in the Clerk’s Record, and b) no

transcription of the hearing on April 21, 2014– the first part of the trial of the cause– was included

in the Court Reporter’s Record.

       4.      Following submission of his original brief and motion to allow supplementation,

Appellant diligently pursued completion of the appellate record by requesting supplementation of

the pleadings to be included in the record from the Court Clerk and requesting a transcription of the

April 21, 2014 hearing from the Court Reporter.

       5.      The County Clerk supplemented the Clerk’s Record on or about June 6, 2015.

       6.      The Court Reporter supplemented the Reporter’s Record on or about July 21, 2015.

       7.      Although Appellant was able to complete his original brief based upon the then

available record, the additional pleadings and transcription bear upon substantive issues raised in

Appellant’s brief and Appellee’s response, to-wit: the premarital agreement which underlies the

division of the parties’ property in this divorce was a part of the evidence admitted at the previously

missing April 21, 2014 hearing, and the testimony and representations relating to the purported

agreement or stipulation as to the division of Appellant’s 401(k) are contained in the transcription

of the previously missing April 21, 2014 hearing.

       8.      It is believed that the supplementation requested herein will be minimal– being

primarily aimed at ensuring proper citation to the completed appellate record– and that it is necessary


                                                 -2-
to identify and correct the alleged substance of any stipulations, agreements, and rulings made by

the trial court at the hearing on April 21, 2014. Matters which have been placed into controversy by

Appellee’s response.

       9.      The instant motion is presented not for delay, but so that justice may be done.

       10.     The attached affidavit of Joe Shumate for Appellant herein, is offered in support of

this motion.

       WHEREFORE, Appellants request that:

       1.      The Clerk of this Court give notice of this motion to Appellee, by and through her

attorney of record;

       2.      This Court grant Appellant’s motion;

       3.      This Court extend the time for amending or supplementing Appellant’s Brief until

August 21, 2015, or fourteen (14) days following the granting of this motion, whichever is greater.




                                                      Respectfully submitted,

                                                      LAW OFFICE OF JOE SHUMATE


                                                      BY
                                                      Joe Shumate
                                                      State Bar No. 18327500
                                                      107 North Main Street
                                                      P. O. Box 1915
                                                      Henderson, Texas 75653-1915
                                                      (903) 657-1416
                                                      (903) 655-8211
                                                      Attorney for Appellant



                                                -3-
                                    Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on July 28, 2015.




                                                    Joe Shumate




                                              -4-
                                          AFFIDAVIT


STATE OF TEXAS                §
                              §
COUNTY OF RUSK                §

       On this day personally appeared Joe Shumate, who after being by me first duly sworn, did
depose and state that the facts and allegations set out in the above and foregoing Second Motion to
Allow Supplementation of Brief Upon Completion of Appellate Record are within his personal
knowledge and belief and are true and correct.



                                                      Joe Shumate



      SUBSCRIBED AND SWORN TO BEFORE ME this the 28th day of July, 2015 by Joe
Shumate, to certify which witness my hand and seal of office.




                                                      Notary Public, State of Texas




                                                -5-